  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 1 of 48




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TALEEA G.,

  Plaintiff,

      v.                                  CIVIL ACTION FILE

                                          No. 1:19-cv-03786-AJB
ANDREW SAUL, Commissioner,
Social Security Administration,

  Defendant.

                            ORDER AND OPINION1

      Plaintiff Taleea G. brought this action pursuant to §§ 205(g) and 1631(c) of

the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (“the Commissioner”) denying her application for Social Security

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”)

under the Social Security Act. 2     For the reasons set forth below, the Court



      1
              The parties have consented to the exercise of jurisdiction by the
undersigned pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure. (See Dkt. Entry dated Sept. 23, 2019). Therefore, this Order
constitutes a final Order of the Court.
      2
               Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.,
     Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 2 of 48




REVERSES the final decision of the Commissioner AND REMANDS the case to

the Commissioner for further proceedings consistent with this opinion.

I.      PROCEDURAL HISTORY

        Plaintiff filed applications for DIB and SSI on June 2 and 23, 2016,

respectively, alleging disability commencing on May 23, 2016.               [Record

(hereinafter “R”) 265-72]. Plaintiff’s applications were denied initially and on

reconsideration.    [R151-58].    Plaintiff then requested a hearing before an

Administrative Law Judge (“ALJ”). [R170-73]. An evidentiary hearing was held

on October 31, 2018. [R34-58]. The ALJ issued a decision on February 22, 2019,

denying Plaintiff’s application on the ground that she had not been under a



provides for SSI for the disabled. Title II of the Social Security Act provides for
federal DIB. 42 U.S.C. § 401, et seq. Title XVI claims are not tied to the
attainment of a particular period of insurance eligibility. Baxter v. Schweiker,
538 F. Supp. 343, 350 (N.D. Ga. 1982). The relevant law and regulations
governing the determination of disability under a DIB claim are identical to those
governing the determination under an SSI claim. Davis v. Heckler, 759 F.2d 432,
435 n.1 (5th Cir. 1985). Title 42 U.S.C. § 1383(c)(3) renders the judicial provisions
of 42 U.S.C. § 405(g) fully applicable to claims for SSI. In general, the legal
standards to be applied are the same regardless of whether a claimant seeks DIB, to
establish a “Period of Disability,” or to recover SSI. However, different statutes
and regulations apply to each type of claim. Many times, parallel statutes and
regulations exist for DIB and SSI claims. Therefore, citations in this opinion
should be considered to refer to the appropriate parallel provision as context
dictates. The same applies to citations of statutes or regulations found in quoted
court decisions.

                                       2
      Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 3 of 48




“disability” at any time through the date of the decision. [R9-31]. Plaintiff sought

review by the Appeals Council, and the Appeals Council denied Plaintiff’s request

for review on June 26, 2019, making the ALJ’s decision the final decision of the

Commissioner. [R1-6].

         Plaintiff then filed an action in this Court on August 22, 2019, seeking

review of the Commissioner’s decision. [Doc. 1]. The answer and transcript were

filed on January 2, 2020. [Docs. 6-7]. On March 3, 2020, Plaintiff filed a brief in

support of her petition for review of the Commissioner’s decision, [Doc. 12], on

April 2, 2020, the Commissioner filed a response in support of the decision,

[Doc. 14], and on April 15, 2020, Plaintiff filed a reply brief, [Doc. 16]. The

matter is now before the Court upon the administrative record, the parties’

pleadings, and the parties’ briefs, and it is accordingly ripe for review pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3).3

II.      PLAINTIFF’S CONTENTIONS

         As set forth in Plaintiff’s brief, the general issue to be decided is whether the

Commissioner’s decision was supported by substantial evidence and the specific

issues are (1) whether the ALJ evaluated all the medical opinions and stated the



         3
               Neither party sought oral argument. (See Dkt.).

                                          3
   Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 4 of 48




weight given to each opinion, including specifically the weight given to two

examining doctors, (2) whether the ALJ omitted important limitations from the

hypothetical question asked to the vocational witness and therefore did not satisfy

his step-five burden, and (3) whether the ALJ did not explain his findings that

Plaintiff could perform medium work leaving the RFC unsupported by substantial

evidence. [Doc. 12 at 7].

III.   STANDARD FOR DETERMINING DISABILITY

       An individual is considered disabled for purposes of disability benefits if he

is unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.”       42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).           The

impairment or impairments must result from anatomical, psychological, or

physiological abnormalities which are demonstrable by medically accepted clinical

or laboratory diagnostic techniques and must be of such severity that the claimant

is not only unable to do previous work but cannot, considering age, education, and

work experience, engage in any other kind of substantial gainful work that exists in

the national economy. 42 U.S.C. §§ 423(d)(2)-(3), 1382c(a)(3)(B), (D).



                                       4
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 5 of 48




      The burden of proof in a Social Security disability case is divided between

the claimant and the Commissioner. The claimant bears the primary burden of

establishing the existence of a “disability” and therefore entitlement to disability

benefits.   20 C.F.R. §§ 404.1512(a), 416.912(a).         The Commissioner uses a

five-step sequential process to determine whether the claimant has met the burden

of proving disability. 20 C.F.R. §§ 404.1520(a), 416.920(a); Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999),   superseded   by   Social   Security    Ruling   (“SSR”)   00-4p,

2000 WL 1898704 (Dec. 4, 2000),4 on other grounds as stated in Washington v.



      4
              Social Security Rulings are published under the authority of the
Commissioner of Social Security and are binding on all components of the
administrative process. Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990),
superseded by statute on other grounds as stated in Colon v. Apfel,
133 F. Supp. 2d 330, 338-39 (S.D.N.Y. 2001); Tauber v. Barnhart,
438 F. Supp. 2d 1366, 1377 n.6 (N.D. Ga. 2006) (Story, J.) (citing
20 C.F.R. § 402.35(b)(1)). Although SSRs do not have the force of law, they are
entitled to deference so long as they are consistent with the Social Security Act and
regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n.6 (9th Cir. 2007);
Salamalekis v. Comm’r of Soc. Sec., 221 F.3d 828, 832 (6th Cir. 2000) (“If a Social
Security Ruling presents a reasonable construction of an ambiguous provision of
the Act or the agency’s regulations, we usually defer to the SSR.”); Minnesota v.
Apfel, 151 F.3d 742, 748 (8th Cir. 1998) (“Social Security Rulings, although
entitled to deference, are not binding or conclusive.”); Pass v. Chater,
65 F.3d 1200, 1204 n.3 (4th Cir. 1995); Gordon v. Shalala, 55 F.3d 101, 105
(2d Cir. 1995); Andrade v. Sec’y of Health and Human Servs., 985 F.2d 1045,
1051 (10th Cir. 1993).

                                       5
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 6 of 48




Comm’r of Soc. Sec., 906 F.3d 1353, 1360-61 (11th Cir. 2018). The claimant must

prove at step one that he is not undertaking substantial gainful activity.

20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the claimant must

prove that he is suffering from a severe impairment or combination of impairments

that significantly limits his ability to perform basic work-related activities.

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). At step three, if the impairment

meets one of the listed impairments in Appendix 1 to Subpart P of Part 404

(Listing of Impairments), the claimant will be considered disabled without

consideration      of       age,     education,        and      work      experience.

20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). At step four, if the claimant is

unable to prove the existence of a listed impairment, he must prove that his

impairment       prevents      performance        of     past     relevant      work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). At step five, the regulations

direct the Commissioner to consider the claimant’s residual functional capacity,

age, education, and past work experience to determine whether the claimant can

perform other work besides past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). The Commissioner must produce evidence that there is other

work available in the national economy that the claimant has the capacity to



                                       6
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 7 of 48




perform. Doughty, 245 F.3d at 1278 n.2. To be considered disabled, the claimant

must prove an inability to perform the jobs that the Commissioner lists. Id.

      If at any step in the sequence a claimant can be found disabled or not

disabled,   the   sequential   evaluation   ceases    and   further   inquiry   ends.

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Despite the shifting of burdens at step

five, the overall burden rests on the claimant to prove that he is unable to engage in

any substantial gainful activity that exists in the national economy. Doughty, 245

F.3d at 1278 n.2; Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983),

superseded by statute on other grounds by 42 U.S.C. § 423(d)(5), as recognized in

Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

IV.   SCOPE OF JUDICIAL REVIEW

      A limited scope of judicial review applies to a denial of Social Security

benefits by the Commissioner.      Judicial review of the administrative decision

addresses three questions: (1) whether the proper legal standards were applied;

(2) whether there was substantial evidence to support the findings of fact; and

(3) whether the findings of fact resolved the crucial issues. Washington v. Astrue,

558 F. Supp. 2d 1287, 1296 (N.D. Ga. 2008); Fields v. Harris, 498 F. Supp. 478,

488 (N.D. Ga. 1980). This Court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.              Dyer

                                       7
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 8 of 48




v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). If substantial evidence supports

the Commissioner’s factual findings and the Commissioner applies the proper legal

standards, the Commissioner’s findings are conclusive.          Lewis v. Callahan,

125 F.3d 1436, 1439-40 (11th Cir. 1997); Barnes v. Sullivan, 932 F.2d 1356, 1358

(11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Walker v.

Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (per curiam); Hillsman v. Bowen,

804 F.2d 1179, 1180 (11th Cir. 1986) (per curiam); Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983).

      “Substantial evidence” means “more than a scintilla, but less than a

preponderance.” Bloodsworth, 703 F.2d at 1239. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion, and it must

be enough to justify a refusal to direct a verdict were the case before a jury.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180;

Bloodsworth, 703 F.2d at 1239. “In determining whether substantial evidence

exists, [the Court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (per curiam). Even where there is

substantial evidence to the contrary of the ALJ’s findings, the ALJ decision will

not be overturned where “there is substantially supportive evidence” of the ALJ’s

                                        8
     Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 9 of 48




decision. Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). In contrast,

review of the ALJ’s application of legal principles is plenary. Foote v. Chater,

67 F.3d 1553, 1558 (11th Cir. 1995); Walker, 826 F.2d at 999.

V.      STATEMENT OF FACTS5

            A. Background
        Plaintiff was a younger person on the alleged onset date, who went to

school to eleventh grade, but did not graduate, and had past relevant work as a

self-employed hair stylist.      [R23, 41].   Plaintiff alleges disability due to

degenerative disc disease, obesity, generalized anxiety disorder, a tracheostomy

and keloid scar that repeatedly abscesses, post-traumatic stress disorder

(“PTSD”), depression, irritability, and impatience, and a fractured pelvis that

causes back and hip pain and arthritis. [R14-15; Doc. 12 at 8-9].

            B.   Lay Testimony

        Plaintiff was unrepresented at the hearing before the ALJ. [R36]. The ALJ



        5
             In general, the records referenced in this section are limited to those
deemed by the parties to be relevant to this appeal. [See Docs. 12, 14, 16; see also
Doc. 8 (Sched. Ord.) at 3 (“The issues before the Court are limited to the issues
properly raised in the briefs.”)]. Where a party’s numbering conflicts with the
page numbers assigned by the Court’s electronic filing system, the Court’s
citations will utilize the page numbering assigned by the Court’s electronic filing
system.

                                       9
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 10 of 48




explained Plaintiff’s right to proceed unrepresented or to attempt to secure

representation, whether free or paid. [R36-38]. Plaintiff stated that she understood

and wanted to proceed with the hearing and completed a form to that effect. [R39].

Plaintiff indicated she understood where her case stood administratively. [R39-40].

      Plaintiff testified that she was 49 years old, quit school in twelfth grade, and

had previously been self-employed cutting hair. [R40-41]. Plaintiff chose that job

because there was no judgment and she could work at her own pace. [Id. at 41].

Plaintiff stated that her main problem was that she was hit by a truck, got a

significant scar, had a tracheotomy performed, and that it caused her bad

headaches and pain. [R42]. Plaintiff testified that she could not sit or stand, her

fingers started to cramp and shake, and she had not cut hair in about a year. [Id.].

She stated that she had no medical insurance and her Medicaid had ended. [R42-

43]. Plaintiff reported that she went to the emergency room in October because of

the cyst on her neck and that she had had ten surgeries on her neck but the scar

tissue kept coming back.      [R43].   Plaintiff stated that scar was also on her

esophagus. [R44].

      Plaintiff testified that, after getting hit by the truck, she broke her hip,

ruptured her pelvis, broke her left leg, and was told she would later need a hip

replacement. [Id.]. Plaintiff stated that she could not put too much pressure on her

                                       10
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 11 of 48




hips or stand up. [Id.]. She stated that her children had to do her shopping and she

had anxiety attacks. [Id.]. She estimated that she could stand for about 5 minutes

before needing to sit down and could sit for 15-20 minutes before it started to hurt.

[R45]. She testified that she could only walk for about 20 yards. [Id.].

      Plaintiff stated that she had an x-ray that revealed problems with her

vertebrae but she had not had one in a long time because of her lack of health

insurance. [R45-46]. Plaintiff stated that she had previously been taking Percocet

and Naproxen but they had not controlled her pain. [R46]. Plaintiff testified that,

with her pain medication, her pain was 7/10. [Id.]. She stated that, on her last visit

to the emergency room, the doctor told her that her blood pressure was very high.

[R47]. Plaintiff further stated that within the last eight months she had fallen down

the stairs and hurt her knee. [Id.]. Plaintiff also stated that she had swelling in her

left ankle. [R48].

      Plaintiff testified that she also suffered from anxiety and depression and self-

isolated. [Id.]. She had received a number of different medications, but she did

not know if they were helping her and they kept her from sleeping.              [R49].

Plaintiff stated that she did not want to kill herself, but she thought it would be

better if she was not here. [Id.].

      She could still do dishes and was most comfortable reclining in a bed. [Id.].

                                        11
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 12 of 48




She stated that she laid in her bed for eight to nine hours a day. [R50].

      Plaintiff’s son, Don Wood, testified that he saw Plaintiff every day, his

mother could not walk or stand, and she needed help with everything. [R51].

Wood stated that Plaintiff used a wheelchair in the grocery store and complained

about pain in her neck, hips, and legs. [Id.]. He testified that she stayed in her

room and could be nice one minute and mad the next. [R51-52].

        C. Medical Records
      On January 23, 2016, Plaintiff completed a function report indicating that

she lived with her children, slept only two to four hours a night, and slept all day.

[R394]. Plaintiff also stated that she cried all day. [R395]. Plaintiff indicated that

she needed reminders to take care of personal needs, her children cooked her meals,

and she needed encouragement to do things. [R396]. She related that she had not

driven in three months, but that she could count change, handle a savings account,

use a checkbook, and watched television and did crossword puzzles every day.

[R397-98]. Plaintiff indicated that she had no friends but did not want to be alone

and argued with her kids. [R398-99]. She complained that she could not sit or

walk for long periods, maybe five to seven minutes, and did not want to be around

people. [R398]. Plaintiff indicated that she did not like being told what to do, did

not like a lot of people, and did not like changes to her routine. [R400]. She

                                       12
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 13 of 48




further stated that she thought the police were bad. [Id.].

      On December 20, 2016, Plaintiff was seen by Dr. Dianne Bennett-Johnson,

M.D., for a Social Security Disability Examination. [R549]. Dr. Bennett-Johnson

noted Plaintiff’s chief complaints to be a hip injury, high blood pressure, and back

and ankle issues. [Id.]. She noted that Plaintiff claimed to have been hit by a truck

in 1996, to have suffered a major injury resulting in residual lower back pain

radiating to the hips and stiffness in her lower back, and to be unable to walk for

more than 15 minutes at a time. [Id.]. Dr. Bennett-Johnson noted that her major

issue now related to her tracheostomy scar, which caused her to go to the

emergency room every three months and which she used a safety pin to leak. [Id.].

      Dr. Bennett-Johnson noted that Plaintiff lived with her children, did hair

occasionally, talked to herself out of frustration, denied suicidal ideation but had a

low mood, slept poorly, and had a long-term obesity issue. [R550]. A review of

systems indicated that Plaintiff was well-developed, obese, but in no acute physical

distress. [Id.]. She noted scarring at the tracheal area but no discharge, regular

heart rate and rhythm, a lumbar flexion of 75 degrees without the ability to

hyperextend, alertness and full orientation, and a normal gait. [R550-51].

      Dr. Bennett-Johnson diagnosed Plaintiff with hypertrophic scar/keloid with

fistula at trachea, depressed mood, lower back pain, and hypertension. [R551].

                                        13
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 14 of 48




She noted no current radiculopathy but noted stiffness and stated that Plaintiff’s

major issue had been annoyance and discomfort from her poorly healed

tracheostomy repair. [Id.]. She noted that Plaintiff reported having depression and

chronic issues with her lower back. [Id.].

        Dr. Bennett-Johnson ordered an x-ray of Plaintiff’s hip and pelvis with a

right view on the same day. [R542]. The x-ray found a bony eburnation along the

acetabula without articular narrowing and deformities suggesting old healed

injuries along the lateral left pubic bone. [Id.]. The impression was of stable

evidence for old, healed lower pubic fractures and a bony eburnation along the

acetabula without significant change and without arthritic narrowing of the hip

joints. [Id.]. Dr. Bennett-Johnson also ordered an x-ray of Plaintiff’s lumbar spine,

which     found   normal   vertebral   alignment,   fairly   degenerative    anterior

syndesmophyte formation, intact disc spaces, and no obvious fractures. [R543].

        On February 10, 2017, Valerie Besses, Psy.D., performed a Consultative

Psychological Evaluation on Plaintiff. [R554]. Plaintiff alleged that she could not

work because she was hit by a truck in 1996. [Id.]. Dr. Besses noted that Plaintiff

arrived on time for her evaluation with her daughter, was dressed casually,

demonstrated no motor abnormalities, had a notably large keloid scar on her neck,

and was pleasant and cooperative through the exam.           [Id.].   She found that

                                       14
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 15 of 48




Plaintiff’s thought process was logical and goal-oriented, she was attentive to

interview questions and was able to concentrate sufficiently to complete a three-

stage command, no psychotic processes were observed, suicidal or homicidal

ideation were convincingly denied, her speech was normal, and her intellectual

capacity was estimated to be in the low average range. [R554-55].

      Dr. Besses noted that Plaintiff told her she had quit all of her jobs within one

year due to physical pain. [R555]. Plaintiff also told Dr. Besses that she did not

get along with coworkers and supervisors and that supervisors found her to be

argumentative. [Id.]. Dr. Besses noted that Plaintiff had ten surgeries to repair

severe nerve damage and keloid scarring from a tracheostomy. [Id.]. Plaintiff

stated that Plaintiff self-medicated due to her pain symptoms and that the pain from

her tracheostomy scar sometimes caused her to go into a “rage.” [Id.]. Plaintiff

also reported that she was easily overwhelmed by loud noises and large groups and

preferred to stay to herself. [Id.]. Dr. Besses noted that Plaintiff was not under

psychological care, had no history of outpatient treatment, had not been

hospitalized for psychological problems, and was not taking any prescription

medications. [R556]. Plaintiff reported that she witnessed her uncle sexually

assault her siblings and rape her brother in front of her. [Id.].

      Plaintiff reported that, on a typical day, she woke up at 6 a.m., watched

                                        15
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 16 of 48




television, stayed in bed for most of the day, required reminders to complete her

daily routine, performed limited housekeeping, completed tasks at a reduced pace

due to pain, and had difficulty lifting or standing for extended periods. [Id.].

Plaintiff reported that she only kept in contact with her older brother, had a close

relationship with her children, but had no friends. [Id.]. Dr. Besses considered

Plaintiff to be valid historian of her daily activities and physical and psychological

conditions. [R557].

      In conclusion, Dr. Besses found that Plaintiff was experiencing persistent

depressive disorder and her prognosis was poor because she refused

psychotherapeutic treatment and medication for depressive symptoms and anxiety.

[Id.]. She found that Plaintiff was able to understand, remember, and carry out

simple, detailed, and complex instructions but her concentration was moderately

impaired for daily tasks and basic work-related functions due to her depressive

symptoms. [Id.]. Dr. Besses found that Plaintiff’s ability to interact appropriately

with co-workers, supervisors, and the public may be moderately and sporadically

limited because of her social isolation, intermittent anger, and irritability. [Id.].

She further found that Plaintiff was moderately limited in her ability to adhere to a

typical work schedule due to her difficulty maintaining adequate functioning on

many days and noted that Plaintiff did not appear to handle stressful feelings

                                       16
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 17 of 48




adaptively and would have moderate difficulty adapting to stressors in a typical

work environment. [Id.].

      On June 27, 2017, Plaintiff was seen at Gwinnett Psychiatry. [R839]. The

notes indicate that Plaintiff was friendly and attentive, but glum. [Id.]. Plaintiff

was found to have intact short- and long-term memory, to be fully oriented, to have

no signs of attentional difficulties, and to be cooperative and attentive throughout

the session. [Id.]. Similar findings were made at Gwinnett Psychiatry a month

later. [R846].

      On September 22, 2017, Plaintiff was seen for an initial examination by Lyle

Brown, PA-C, and Craig Mines. [R560-61]. Plaintiff complained of hip pain and

stated that she was struck by a vehicle 20 years ago and had bilateral pelvic and hip

fractures. [R560]. Plaintiff stated that her pain had gotten severe in the past few

months and that any activity or movement caused severe and debilitating pain in

her hips.   [Id.].   The notes indicate that over-the-counter medications were

ineffective and Plaintiff was not taking any prescription medication. [Id.].

      A review of systems indicated that Plaintiff was appropriate appearing and

not in acute distress, had normal respiratory effort, and an inspection of her hips

revealed no obvious deformity but significant pain was caused by a rotation of her

bilateral hips. [Id.]. A loss of motion was noted as well as significant tenderness

                                       17
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 18 of 48




to deep palpitation. [Id.]. The notes indicate Plaintiff appeared to be suffering

from severe osteoarthritic change within her bilateral hips and would likely need to

undergo hip arthroplasty to reduce her symptoms and improve her function but

first suggested that conservative measures be tried. [R561]. Plaintiff was ordered

to return in a few weeks for a repeat evaluation. [Id.].

      Plaintiff was seen at Salveo Integrative Health on October 16 and November

6, 16, 29, 2017. [R568, 570, 572, 575]. Plaintiff was repeatedly noted as having

an appropriate attention span and not being easily distracted, as being pleasant and

cooperative, and as having a linear thought process. [Id.].

        D. Vocational-Expert Testimony
      The vocational expert (“VE”) described Plaintiff as having an eleventh-

grade education, past work as a hair stylist, and as having no transferable skills.

[R53]. The VE testified that a hypothetical individual of the same age, education,

and work experience, limited to a medium exertional level, who could not climb

ladders, ropes, scaffolds, ramps, or stairs, and who could balance, stoop, kneel,

crouch, and crawl frequently, who needed to avoid concentrated exposure to

unprotected heights, who could understand, remember, and carry out simple to

detailed tasks that were routine and repetitive and had no more than occasional

contact with coworkers and the public, could work as a hairstylist. [R53-54]. The

                                        18
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 19 of 48




VE testified that such a hypothetical individual could also perform other work that

existed in the national economy in significant numbers, such as a packer of

agricultural produce, a laundry worker, and a linen-room attendant. [R54].

      Next, the VE testified that a hypothetical individual at the light exertional

level with the same non-exertional limitations, but with all postural limitations

being occasional, could still work as a collator operator, paper pattern folder, or a

routing clerk. [R54-55]. Third, the VE testified that a hypothetical individual who

had the same non-exertional limitations as the second example but with sedentary

exertional limitations could still find work as an addresser, cutter and paster of

press clippings, or document preparer. [R55]. Finally, the VE testified that, if the

hypothetical individual needed to lie down for six to seven hours a day due to pain,

no past work or any work in the national economy would be available. [Id.].

Similarly, if the hypothetical individual could not carry out simple tasks on a

regular and continuing basis due to depression and anxiety, no jobs would be

available. [Id.].

VI.   ALJ’S FINDINGS

      The ALJ made the following findings of fact and conclusions of law, in

relevant part:

      1.     The claimant meets the insured status requirements of the Social
             Security Act through December 31, 2022 . . .
                                     19
Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 20 of 48




   2.    The claimant engaged in substantial gainful activity during the
         following periods: 2016 . . . .
         ...

   3.    However, there has been a continuous 120-month period(s) during
         which the claimant did not engage in substantial gainful activity. The
         remaining findings address the period(s) the claimant did not engage
         in substantial gainful activity.

   4.    The claimant has the following severe impairments: degenerative disc
         disease, osteoarthritis, obesity, major depressive disorder, generalized
         anxiety disorder, and post-traumatic stress disorder . . . .
         ...

   5.    The claimant does not have an impairment or combination of
         impairments that meets or medically equals the severity of one of the
         listed impairments . . . .
         ...
   6.    After careful consideration of the entire record, the undersigned finds
         that the claimant has the residual functional capacity to perform
         medium work . . . with some exceptions. The claimant can never
         climb ropes, ladders, or scaffolds. She is limited to frequent climbing
         ramps/stairs, balancing, stooping, kneeling, crouching, and crawling.
         She must avoid concentrated exposure to unprotected heights. The
         claimant can understand, remember, and carry out simple, routine,
         repetitive tasks with occasional interaction with the public and co-
         workers.
         ...

   7.    The claimant is unable to perform any past relevant work . . . .

         ...


                                   20
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 21 of 48




      11.    Considering the claimant’s age, education, work experience, and
             residual functional capacity, there are jobs that exist in significant
             numbers in the national economy that the claimant can perform . . . .

             ...

      12.    The claimant has not been under a disability . . . from May 23, 2016,
             through the date of this decision . . . .
[R14-25].

      The ALJ explained that Plaintiff’s earnings records showed that she had

acquired sufficient quarters of coverage to remain insured through December 31,

2022 and thus needed to establish disability on or before that date in order to be

entitled to a period of disability and disability insurance benefits. [R12]. The ALJ

noted that Plaintiff earned $12,794 in 2017 and, although that did not rise to the

level of substantial gainful activity, it was close and indicated an ability to engage

in some work activity. [R14]. The ALJ found that, in addition to her severe

impairments, Plaintiff suffered from hypertension and chronic cellulitis but they

were either episodic or controlled by medication and so did not impose more than a

minimal limitation on Plaintiff’s ability to perform basic work activities. [R15].

      The ALJ found that Plaintiff did suffer from severe impairments, but they

did not meet the criteria of any listed impairments. [Id.]. He further found that the

severity of the mental impairments, singly or in combination, did not meet or

medically equal the criteria of listing 12.04 or 12.06. [Id.]. The ALJ found that
                                       21
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 22 of 48




Plaintiff had a mild limitation in understanding, remembering, or applying

information because she reported that she did not cook but did take care of her

personal needs, made her bed, cleaned her bathroom, wrote checks, paid bills,

drove occasionally, and enjoyed doing hair and nails in her free time. [Id.]. The

ALJ found that Plaintiff had a moderate limitation in interacting with others

because she reported having no friends and avoiding her siblings but spent time

with her oldest brother. [R16]. The ALJ also noted that Plaintiff preferred self-

isolating but lived in a house with adult children, went shopping in stores, and did

hair and nails. [Id.].

      The ALJ found that Plaintiff had a moderate limitation in concentrating,

persisting, or maintaining pace because she needed reminders to bathe and take her

medications, but asserted she could remain focused and attentive when carrying

out her daily routine, could write checks, and pay bills, drove, and did crossword

puzzles. [Id.]. The ALJ determined that Plaintiff had a mild limitation in adapting

or managing herself based on her daughter’s statement that she had no motivation,

cried easily, and did not sleep regularly, but also lived with her adult children, took

care of her personal needs, and because her behavior was appropriate at medical

exams. [Id.]. Based on these findings, the ALJ therefore determined that neither

the “paragraph B” nor “paragraph C” criteria were satisfied. [R16-17].

                                        22
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 23 of 48




         In determining Plaintiff’s RFC, the ALJ considered all symptoms to the

extent they could reasonably be accepted as consistent with the objective medical

evidence as well as the opinion evidence. [R17]. The ALJ concluded that, while

Plaintiff had some limitations, the medical evidence did not support a finding that

she was precluded from all work. [Id.]. The ALJ noted that Plaintiff told the

consultative examiner in December 2016 that she was hit by a truck in 1996 and

alleged a hip injury, high blood pressure, and back and ankle problems, but noted

that x-rays of her left ankle showed no acute injury and x-rays of her pelvis and

right hip revealed healed lower pubic fractures and no arthritic narrowing of the

hip joints. [R17-18]. The ALJ noted the consultative examiner’s finding that

although Plaintiff related having persistent lower back pain there was no current

radiculopathy. [R18]. The consultative examiner found that the major issue was

annoyance and discomfort form a poorly healed tracheostomy which caused

weeping and recurrent abscesses in the area of the scar. [Id.]. The ALJ further

noted that Plaintiff’s scar with keloid formation worsened after a repair attempt,

but noted that her upper extremities were generally fine for activities of daily living.

[Id.].

         With regard to Plaintiff’s mental impairment, the ALJ noted that Plaintiff

underwent a consultative psychological examination in February 2017 but was not

                                        23
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 24 of 48




currently under the care of a psychiatrist, had no history of outpatient treatment,

had never been hospitalized for psychological problems, and was not currently

taking any prescription medications. [R18]. The ALJ noted that the consultative

psychological examiner determined that plaintiff’s prognosis was poor because she

refused psychotherapeutic treatment and medication. [Id.]. The ALJ summarized

the consultative psychologist examiner’s opinion that, among other things, Plaintiff

was capable of carrying out simple, detailed, and complex instructions given her

estimated intellectual disability, her concentration was moderately impaired for

daily tasks and basic work-related functions, and her ability to interact

appropriately with co-workers, supervisors, and the public might be moderately

and sporadically limited. [Id. at 18-19].

      The ALJ noted that Plaintiff presented to Gwinnett Psychiatry in June 2017

complaining of severe anxiety and childhood sexual abuse that occurred between

the ages of 9 and 12. [Id. at 19]. The ALJ noted that Plaintiff was not taking any

psychotropic medications at the time. [Id.]. The ALJ noted that, at a follow-up

visit, Plaintiff reported hearing mumbling voices and having angry outbursts,

confusion, and sleep problems.      [Id.].   The ALJ observed that the examiner

concluded that Plaintiff’s behavior indicated that hallucinations were being

experienced and she was assessed as having PTSD, generalized anxiety disorder,

                                       24
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 25 of 48




major depressive disorder, and mood disorder, but there was no evidence of any

further psychiatric treatment. [Id. at 19-20].

      The ALJ noted that in August 2017 Plaintiff presented at an Emergency

Room with complaints of “abscess over scar” but on re-evaluation felt better, her

vital signs were stable, and she was found to be appropriate for discharge. [Id. at

20]. The ALJ noted that Plaintiff presented in September 2017 with hip pain but

was not taking any medications at the time and an examination of her bilateral hips

revealed no obvious deformities. [Id.]. However, she had significant pain elicited

with internal and external rotation of bilateral hips and her provider indicated she

would likely need to eventually undergo hip arthroplasty. [Id.].

      The ALJ noted that in October 2017, Plaintiff’s treatment records indicated

that she presented as having lots of panic attacks and stated that her medication

was not helping. [Id. at 21]. The notes also indicated that Plaintiff was not taking

Gabapentin anymore because she believed it was for seizures and shingles. [Id.].

The ALJ determined that Plaintiff’s obesity, single or in combination with other

alleged impairments, did not contribute to a finding of disability. [Id.].

      The ALJ determined that Plaintiff’s medically determinable impairments

could reasonably be expected to cause some symptoms but Plaintiff’s statements

regarding the intensity, persistence, and limiting effects of the symptoms were not

                                        25
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 26 of 48




entirely consistent with the record evidence. [Id.]. Despite the fact that Plaintiff

and her son testified that she spent almost all day lying down, an x-ray of her left

ankle was within normal limits and an x-ray of her spine showed only early

degenerative joint disease. [Id.].   The ALJ also found that this alleged level of

functioning was inconsistent with Plaintiff’s substantial gainful activity level.

[R21-22]. The ALJ further observed that Plaintiff remained able to take care of her

personal needs, write checks, pay bills, drive once or twice a week, have a close

relationship with her children, work on crossword puzzles, and do hair and nails.

[Id. at 22].   The ALJ also noted that Plaintiff was non-compliant with her

medications and recommendations to obtain mental health counseling, never had

surgery for her physical impairments, and was never hospitalized for her

psychological problems. [Id.].

      The ALJ found that Plaintiff had a large keloid scar over her tracheostomy

site that became unsightly but was not limiting. [Id.]. The ALJ noted that Plaintiff

had not consistently sought treatment for her hip and back, which indicated

intermittent pain, and her work as a hair stylist involved considerable standing.

[Id.]. The ALJ noted that Plaintiff’s mental health records reflected significant

mental health problems but that they were not consistent with the treatment notes

from medical visits from the same period that showed a normal mental status. [Id.].

                                      26
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 27 of 48




The ALJ found that the treatment records were also not consistent with Plaintiff’s

work as a hairstylist. [Id.]. The ALJ further found that no treating or examining

physician supported total disability. [R22-23].

      The ALJ concluded, with regard to the record evidence, that the State

Agency consultants’ opinions of non-severe impairments should receive little

weight because the opinions did not appear to have considered all Plaintiff’s

impairments based on the medical record. [Id. at 23].

      The ALJ further found that Plaintiff was 46-years-old, defined as a younger

individual, had an eleventh grade education, that transferability of skills was not

material, and that, given her age, education, work experience, and RFC, jobs

existed in significant numbers in the national economy that she could perform.

[Id. at 23-24]. The ALJ noted the VE’s testimony that, given all these factors,

Plaintiff had the ability to perform the requirements of representative occupations

such as packer/produce, laundry worker, and linen room attendant. [Id. at 24].

The ALJ therefore found that Plaintiff had not been under a disability from May 23,

2016 through the date of the decision. [Id. at 25].

VII. CLAIMS OF ERROR

      Plaintiff argues that the ALJ did not explain the weight, if any, he gave to

the opinions of two doctors who examined Plaintiff at the request of the

                                       27
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 28 of 48




Commissioner and so implicitly rejected them. [Doc. 12 at 15]. Plaintiff argues

that the doctors opined regarding her symptoms, diagnoses, and what she could do

despite her limitations. [Id. at 16].    Plaintiff contends that the ALJ summarized

the opinions of the two doctors, Dr. Bennett-Johnson and Dr. Besses, but that is all,

which violates controlling regulations and caselaw as ALJs are required to consider

all evidence and evaluate every medical opinion received. [Id. at 17]. Plaintiff

argues this error warrants reversal. [Id. at 18].

       Second, Plaintiff argues that the question posed by the ALJ to the VE did not

include all of her limitations and so the VE’s answer does not carry the ALJ’s step-

five burden.     [Id.].    Plaintiff contends that the limitation to simple, routine,

repetitive tasks does not adequately account for her moderate difficulties in

concentration, persistence, or pace. [Id.]. Plaintiff notes that the ALJ found that

her major depressive disorder, generalized anxiety disorder, and PTSD caused

moderate limitations in her ability to maintain concentration, persistence, or pace

but the hypothetical to the VE only limited the claimant to understanding,

remembering and carrying out simple to detailed tasks that were routine and

repetitive. [Id. at 19].

       Plaintiff admits that certain caselaw holds that a restriction to simple or

routine tasks adequately accounts for moderate limitations in concentration,

                                         28
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 29 of 48




persistence, or pace when medical evidence demonstrates an ability to perform

those tasks, but argues those holdings are inapplicable here because Dr. Besses’

opinion indicated that her ability to concentrate and adhere to a work schedule was

impaired.      [Id. at 20].    Plaintiff notes that Dr. Besses found Plaintiff’s

concentration was moderately limited for even basic work-related functions and

that she would be moderately limited in her ability to adhere to a work schedule,

which the ALJ did not account for. [Id. at 20-21]. Plaintiff argues that, although

she could carry out her daily routine, drive, and do crossword puzzles, people with

mental disorders often adopt a highly restricted lifestyle where they appear to

function well and that does not prove that she retained the ability to concentrate,

persist, and maintain pace consistent with competitive employment standards.

[Id. at 21].

       Plaintiff further argues that the ALJ did not limit her ability to interact with

supervisors despite her moderate difficulties in interacting with others.        [Id.].

Plaintiff contends that the ALJ found a moderate limitation in her interacting with

others but the ALJ’s hypothetical question included only a limitation to occasional

contact with co-workers and the public and did not translate that limitation into her

interactions with supervisors or explain why he did not do so. [Id. at 22]. Plaintiff

argues that the fact that she lives with adult children, has some contact with her

                                        29
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 30 of 48




older brother, and enjoys doing hair and nails does not explain the ALJ’s

conclusion. [Id. at 22-23]. Plaintiff argues that other courts have found that a

limitation to occasional contact with the public did not adequately account for a

claimant’s moderate difficulties in social functioning when the difficulties were not

implicitly accounted for and the ALJ did not cite relevant medical evidence.

[Id. at 23 (citations omitted)]. Plaintiff contends the error was harmful. [Id. at 23-

24].

       Third, Plaintiff argues that the ALJ did not explain his finding that she could

perform medium work despite the fact that she fractured her pelvis and suffered

lasting hip pain. [Id. at 24-25]. Plaintiff notes that medium exertional work

requires an individual to occasionally lift 50 pounds and frequently lift 25 pounds.

[Id. at 25]. Plaintiff argues the ALJ’s step-five burden cannot be met with a lack of

evidence. [Id. at 25-26]. Plaintiff contends that she was unrepresented so the ALJ

had a duty to develop the record regarding her physical limitations. [Id. at 27].

       In response, the Commissioner argues that substantial evidence supports the

ALJ’s decision. [Doc. 14 at 4]. The Commissioner argues that the ALJ properly

evaluated the medical evidence in determining that Plaintiff was not disabled.

[Id. at 5]. He submits that the ALJ summarized Dr. Bennett-Johnson’s findings

and argues that Plaintiff has failed to show how that evidence indicated she was

                                       30
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 31 of 48




more limited than the ALJ found her to be in the RFC. [Id. at 9-10]. The

Commissioner contends that that the RFC accounted for Plaintiff’s physical

condition by limiting her to medium work with additional restrictions and,

although the ALJ did not state a specific weight he afforded to Dr. Bennett-

Johnson’s opinion, Plaintiff has failed to show greater limitations are supported by

the exam. [Id. at 10]. The Commissioner argues that an ALJ not stating the weight

given to a consultant’s opinion is harmless error when the opinion was consistent

with the ALJ’s findings. [Id. at 10-11].

      The Commissioner also argues that the ALJ considered and discussed

Dr. Besses’ evaluation of Plaintiff’s mental impairments. [Id. at 11-12]. The

Commissioner admits that the ALJ did not properly consider or weigh Dr. Besses’

opinion, but again argues that the evidence demonstrated that she was more limited

than the ALJ found her to be. [Id. at 12-13]. The Commissioner notes that the

ALJ cited Dr. Besses’ examination report in support of his finding of moderate

limitations in the area of interacting with others and with concentration, persistence,

and pace.    [Id. at 13].   The Commissioner argues that these limitations are

accounted for in the RFC by Plaintiff being limited to understanding, remembering,

and carrying out simple, routine, repetitive tasks with only occasional interactions

with the public and co-workers. [Id.]. Further, the Commissioner argues that

                                       31
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 32 of 48




Dr. Besses’ opinion indicated only that Plaintiff might have moderate and sporadic

limitations in dealing with supervisors. [Id.]. The Commissioner contends that the

ALJ’s RFC determination regarding Plaintiff’s mental ability was therefore

supported by substantial evidence. [Id. at 13-14].

      The Commissioner also argues that this case is distinguishable from the

cases cited by Plaintiff, in which the ALJ referenced the treating physician only

once and noted that the claimant saw the doctor monthly, because

Dr. Bennett-Johnson and Dr. Besses were one-time consultative examiners and the

ALJ here provided a detailed description of each doctor’s evaluation and report

finding. [Id. at 14-15].

      Next, the Commissioner argues that the ALJ properly evaluated the medical

evidence of record to determine Plaintiff’s RFC. [Id. at 15]. He argues that the

Eleventh Circuit has concluded that a limitation to simple, routine, and repetitive

tasks sufficiently accounts for moderate difficulties in concentration, persistence,

or pace. [Id. at 16-18 (citations omitted)]. The Commissioner further argues that,

although Dr. Besses found that Plaintiff had moderate limitations in some areas,

she opined that she was capable of understanding or remembering, and carrying

out simple, detailed, and complex instructions. [Id. at 18].



                                       32
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 33 of 48




      The Commissioner contends that Plaintiff’s argument that the RFC did not

account for her limitations in working with supervisors is flawed because the ALJ

noted her ability to live with her adult children and go shopping and Plaintiff

indicated her ability to get along with others by doing occasional hair styling.

[Id. at 18-19]. The Commissioner argues that the ALJ did not include a limitation

related to interacting with supervisors because he did not feel such a limitation was

supported, and unsupported limitations need not be included in the hypothetical to

the VE. [Id. at 19-20].

      The Commissioner argues that the ALJ set out substantial evidence in the

record demonstrating that Plaintiff’s conditions did not prevent her from

performing a medium level of work and Plaintiff failed to meet her burden of

proving that she was more limited than the ALJ found her to be. [Id. at 20]. The

Commissioner argues that the ALJ, not doctors, craft a claimant’s RFC and that

RFC need not be underpinned by a medical source opinion. [Id. at 20-21]. The

Commissioner argues that Plaintiff seeks to have this Court impermissibly reweigh

the evidence and, even if some evidence exists to the contrary, this Court must still

affirm the ALJ’s decision. [Id. at 21].

      With regard to Plaintiff’s hip fracture, the Commissioner notes that the ALJ

was aware of it, it occurred 20 years prior to her disability onset date, and an x-ray

                                          33
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 34 of 48




from December 2016 revealed no significant change and no arthritic narrowing of

the hip joints. [Id. at 22]. The Commissioner further argues that the existence of

an impairment does not reveal the extent to which that impairment would limit her

ability to work. [Id.].

       In   reply,    Plaintiff   argues        that   the   ALJ’s   failure   to   weigh

Dr. Bennett-Johnson’s and Dr. Besses’ opinions were not harmless because an ALJ

is required to weigh medical opinions and state with particularity the weight given

to them and why. [Doc. 16 at 1]. Plaintiff contends that these errors were harmful

because the opinions showed Plaintiff was more limited than the ALJ accounted

for in the RFC. [Id. at 2]. For example, Plaintiff points out that Dr. Bennett-

Johnson found that Plaintiff had a reduced range of motion in her back and knees

and she could not walk for more than 15 minutes at a time, and Dr. Besses found

that Plaintiff’s concentration was moderately impaired for daily tasks and basic

work-related functions. [Id. at 2-3].

      Next, Plaintiff argues that a limitation to simple work does not account for

her moderate deficit in concentrating, persisting, and maintaining pace because the

ALJ did not weigh the medical opinion evidence, which distinguishes it from cases

cited by the Commissioner. [Id. at 3-4]. Plaintiff also argues that the ALJ did not

credit any of the opinion evidence or rely on it to support the limitations imposed.

                                           34
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 35 of 48




[Id. at 4-5]. Plaintiff argues that the case should be remanded so that the ALJ may

include all the limitations in his hypothetical question to the VE. [Id.].

      Finally, Plaintiff contends that the ALJ did not explain how he concluded

that she could perform medium work despite agreeing that she had degenerative

disc disease and osteoarthritis, which distinguishes this case from others where

claimant’s pain or fatigue were never examined by a doctor or previously

mentioned by the claimant. [Id. at 6-7]. Plaintiff argues that the ALJ has failed to

build a logical bridge from the evidence to the conclusion that she is able to

perform medium level work on a full-time schedule. [Id. at 7].

VIII. DISCUSSION

      After careful consideration of the parties’ arguments, the ALJ’s decision,

and the evidence of record, the undersigned finds that the ALJ’s decision was

based upon errors of law and not supported by substantial evidence, and therefore

must be reversed and remanded.

      Plaintiff first argues that the ALJ did not explain the weight given to

Dr. Bennett-Johnson’s and Dr. Besses’ opinions.          [Doc. 12 at 15-16].    The

Commissioner concedes that the ALJ did not specifically state the weight given to

the opinions, but argues that he reviewed their findings in-depth, and that, in any

event, Plaintiff failed to demonstrate limitations greater than those supported by

                                        35
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 36 of 48




the examinations. [Doc. 14 at 4-5, 9-15].

      The Commissioner is required to “consider all evidence” in a case record in

making a determination as to disability.      20 C.F.R. § 404.1520(a)(3).      More

specifically, the Commissioner is required to evaluate every medical opinion the

agency receives. 20 C.F.R. § 404.1527(c); cf. 20 C.F.R. § 404.1527(b) 6 (“In

determining whether you are disabled, we will always consider the medical

opinions in your case record together with the rest of the relevant evidence we

receive”); SSR 06-03p, 2006 WL 2329939, at *4 (“[T]he [Social Security] Act

requires us to consider all of the available evidence in the individual’s case record

in every case”); see also Lawton v. Comm’r, Soc. Sec., 431 Fed. Appx. 830, 834

(11th Cir. June 22, 2011) (stating an “ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor”). Without such a

statement, “it is impossible for a reviewing court to determine whether the ultimate

decision on the merits of the claim is rational and supported by substantial

evidence.” Lawton, 431 Fed. Appx. at 834.

      The Eleventh Circuit applies harmless error analysis in Social Security cases.


      6
             While these Social Security Regulations have subsequently changed,
the changes apply only to claims filed after March 27, 2017. Robert W. v. Comm’r,
Soc. Sec., No. 1:18-cv-0998, 2019 WL 3934803, at *8 (N.D. Ga. Aug. 20, 2019);
20 C.F.R. § 404.1520c. Plaintiff’s claim was filed in 2016. [R265-72].

                                       36
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 37 of 48




See, e.g., Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (finding ALJ’s

error to be harmless when ALJ incorrectly stated that plaintiff was closely

approaching advanced age, but then applied the Grid that reflected the plaintiff’s

correct age); Murray v. Heckler, 737 F.2d 934, 936 (11th Cir. 1984) (finding ALJ’s

mechanistic application of age Grids to be harmless error).

      Moreover, harmless error applies to an ALJ’s failure to state the weight

given to a medical opinion.          See, e.g., Sarria v. Comm’r, Soc. Sec.,

579 Fed. Appx. 722, 724 (11th Cir. Aug. 28, 2014) (finding harmless error in an

ALJ failing to state the weight given to two medical opinions because they were

consistent with his findings about the claimant’s mental RFC); Colon v. Colvin,

660 Fed. Appx. 867, 870 (11th Cir. Sept. 12, 2016) (finding that an ALJ’s failure to

mention two opinions and to state the weight given to a third opinion was harmless

error because the opinions were consistent with the ALJ’s conclusions regarding

the claimant’s mental limitations). Generally, an error is harmless in a Social

Security case if it “do[es] not affect the ALJ’s determination that a claimant is not

entitled to benefits.” Young v. Astrue, No. 8:09-cv-1056, 2010 WL 4340815, *4

(M.D. Fla. Sept. 29, 2010).

      A review of the ALJ’s opinion confirms that, although he reviewed

Dr. Bennett-Johnson’s and Dr. Besses’ findings, he did not specifically state the

                                       37
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 38 of 48




weigh he afforded them. [See R17-19]. An ALJ is required to state the weight

given to the medical opinions in the record. Lawton, 431 Fed. Appx. at 834. The

ALJ therefore erred. Accordingly, the Court examines whether or not that error

was harmless.

      First, Plaintiff argues that a failure to state with particularity the weight

given to an opinion alone warrants remand. [Doc. 16 at 1-2 (citing Winschel v.

Comm’r, Soc. Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011))].          The Court

disagrees. The Eleventh Circuit’s opinion in Winschel does not mention harmless

error and the Court is disinclined to interpret the decision as overturning cases

applying that standard in Social Security matters without the Eleventh Circuit

having made an explicit statement to that effect. This includes the cases cited

above where the harmless error standard was specifically applied when an ALJ did

not specifically state the weight given to a medical opinion. Moreover, the Court

finds that Winschel is not controlling because it is factually distinguishable. In

Winschel, the only mention that the ALJ made of the omitted opinion noted that the

claimant saw the doctor, who was a treating physician, monthly.          Winschel,

631 F.3d at 1179. In contrast, the opinions here were not from treating physicians

and the ALJ reviewed the findings at length. [R17-19].



                                      38
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 39 of 48




      Plaintiff’s second argument is that the ALJ’s failure to weigh the opinions

was harmful because they indicated greater limitations than those included in the

RFC. [Doc. 16 at 2]. In particular, Plaintiff points to Dr. Bennett-Johnson’s

findings that Plaintiff had early arthropathy, a reduced range of motion in her back

and knees, and that her back pain and stiffness prevented her for walking for more

than 15 minutes at a time, and argues this might have prevented her from

performing medium work. [Id. at 2]. With regard to Dr. Besses, Plaintiff points to

her findings that she was moderately impaired in her daily tasks and basic work-

related functions and also in her ability to adhere to a typical work schedule, which

might limit her ability to concentrate and adhere to a work schedule. [Id.].

      The Court finds Plaintiff’s argument with regard to Dr. Bennett-Johnson to

be unconvincing. While it is true that Dr. Bennett-Johnson noted Plaintiff’s hip

injury and Plaintiff’s assertion that she could only walk for 15 minutes at a time,

she identified Plaintiff’s major current issue as being her tracheostomy scar.

[R549]. Dr. Bennett-Johnson diagnosed Plaintiff with hypertrophic scar/keloid

with fistula at trachea and lower back pain but noted no current radiculopathy and

again stated that Plaintiff’s major issue was annoyance and discomfort with her

poorly treated tracheostomy repair. [R551]. Given Dr. Bennett-Johnson’s stated

focus on Plaintiff’s tracheostomy repair and scarring, the Court finds that the

                                       39
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 40 of 48




ALJ’s failure to weigh her opinion was harmless and would not have impacted the

ALJ’s finding regarding whether Plaintiff was entitled to benefits.            Sarria,

579 Fed. Appx. at 724; Young, 2010 WL 4340815, *4.

      The Court therefore turns to the ALJ’s failure to weight Dr. Besses’ opinion.

In relevant part, Dr. Besses concluded that Plaintiff was able to understand,

remember, and carry out simple, detailed, and complex instructions but her

concentration was moderately impaired for daily tasks and basic work-related

functions due to her depressive symptoms. [R557]. She also found that Plaintiff’s

ability to interact appropriately with co-workers, supervisors, and the public may

be moderately and sporadically limited. [Id.]. She further found that Plaintiff was

moderately limited in her ability to adhere to a typical work schedule due to her

difficulty maintaining adequate functioning on many days. [Id.]. Plaintiff argues

that these findings require greater limitations than those found in the RFC, which

only limited her to simple, routine, repetitive tasks, and to occasional interaction

with the public and co-workers. [Doc. 16 at 2-3; see also R16-17.].

      The Court finds that, had the ALJ weighed Dr. Besses’ opinion, he might

have impacted the ALJ’s findings as to benefits. In particular, the Court notes

Dr. Besses’ finding that Plaintiff’s ability to interact appropriately with co-workers,

supervisors, and the public might be moderately and sporadically limited, [R557],

                                       40
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 41 of 48




while the RFC included only a limitation to occasional interaction with the public

and co-workers no limitation was included as to supervisors, [R17].

      Several factors indicate that if the ALJ had properly weighed Dr. Besses’

opinion, he would have concluded that greater limitations than those imposed by

the RFC were warranted. First, there are several facts within Dr. Besses’ opinion

supporting such finding. For example, Dr. Besses’ noted that Plaintiff’s daughter

reported that Plaintiff suffered from oppositional defiant disorder. [R556]. While

Dr. Besses did not further mention that assertion, it is in line with her findings

regarding Plaintiff’s ability to interact with supervisors. Plaintiff further reported

to Dr. Besses that she did not get along with her supervisors when she was working

and that they found her to be argumentative. [R555]. Finally, Plaintiff informed

Dr. Besses that the pain caused by her tracheostomy scar sometimes caused her to

go into a “rage” because it was so uncomfortable. [Id.]. Obviously, to the extent

that Plaintiff was in such a condition, it would affect her ability to interact with

others, including supervisors. Although the ALJ did review Dr. Besses’ findings in

some depth, he did not examine these facts in that context of whether she might

have a moderate difficulty interacting with supervisors.

      Facts outside Dr. Besses’ opinion also support a greater limitation with

regard to supervisors than was included in the RFC. The Court notes that when

                                       41
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 42 of 48




Plaintiff was asked in her Function Report if she got along with authority figures,

she indicated she did not get along with police and did not like people telling her

what to do. [R400]. When asked if she had ever been fired because of problems

getting along with people, she stated that she did not like people getting in her face

and did not get along with a lot of people. [Id.]. Although the ALJ referred to the

function report repeatedly, [see, e.g., R15, 16, 22], he did not discuss these

particular aspects of the report.

      Finally, the Court notes that the ALJ considered Plaintiff’s work as a

hairstylist and found that her reportedly significant mental health symptoms were

not consistent with her self-employment in that field. [R22]. However, during her

hearing testimony, Plaintiff stated that she enjoyed this kind of work because there

was no judgment and she could work at her own pace. [R41]. These facts suggest

that one reason Plaintiff chose to work as a hairstylist is because, although she did

have to work with the public, she did not have a supervisor.

      The Commissioner argues that Dr. Besses only found that Plaintiff might

have had sporadic and moderate limitations in dealing with supervisors. [Doc. 14

at 13-14]. Elsewhere in his brief, the Commissioner argues that the ALJ did not

include such a limitation because it was not supported. [Id. at 19]. However, the

ALJ did not explicitly state in his decision why a limitation with regard to

                                       42
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 43 of 48




coworkers and the public was appropriate, while one with regard to supervisors

was not. [See generally R12-25]. In the portion of the decision the Commissioner

points to as justifying the limitation, the ALJ explains that a moderate limitation in

interacting with others is appropriate because Plaintiff has no friends, avoids her

siblings, and prefers to self-isolate, but also lives in a house with her adult children,

has a close relationship with her children, and shops in stores. [R16]. Even under

a broad interpretation, however, these facts do not speak to Plaintiff’s ability to

interact with supervisors. In such a situation, a Court may not affirm simply

because some conceivable rationale may have supported the ALJ’s decision.

Winschel, 631 F.3d at 1179.

      For these reasons, the Court concludes that the ALJ’s decision included

errors of law and was not supported by substantial evidence. Accordingly, this

matter is REVERSED AND REMANDED to the Commissioner for further

consideration of Plaintiff’s claims.

      Because the undersigned finds that the ALJ erred to reversal with respect to

Plaintiff’s first assignment of error, the Court has no reason to address her other

assignment of error at any great length. See Pendley v. Heckler, 767 F.2d 1561,

1563 (11th Cir. 1985) (“Because the ‘misuse of the expert’s testimony alone

warrants reversal,’ we do not consider the appellant’s other claims”) (citation

                                         43
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 44 of 48




omitted). However, because the issue has already been touched upon briefly above,

the Court disagrees with Plaintiff’s argument that a limitation to simple, routine,

repetitive tasks does not adequately account for moderate difficulties in

concentration, persistence, or pace. [Doc. 12 at 18-19].

       The Eleventh Circuit has observed that when medical evidence

demonstrates that a claimant is able to engage in simple, routine tasks or unskilled

work notwithstanding moderate limitations in concentration, persistence, and pace,

a hypothetical limiting the Plaintiff to only unskilled work adequately accounts for

those limitations. Carpenter v. Comm’r, Soc. Sec., 614 Fed. Appx. 482, 490

(11th Cir. Aug. 17, 2015) (quoting Winschel, 631 F.3d at 1180); see also Jacobs v.

Comm’r, Soc. Sec., 520 Fed. Appx. 948, 951 (11th Cir. June 6, 2013) (finding that

an ALJ’s hypothetical fully accounted for claimant’s moderate difficulties in

maintaining concentration, persistence, or pace by limiting him to one- to three-

step non-complex tasks).

      Indeed, elsewhere in Plaintiff’s brief, she acknowledges that the Eleventh

Circuit has held that a restriction to simple or routine tasks can adequately account

for moderate limitations in concentration, persistence, or pace when the medical

evidence demonstrates an ability to perform those tasks. [Doc. 12 at 20]. However,

Plaintiff argues that that holding does not apply here because Dr. Besses’ opinion

                                       44
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 45 of 48




found that Plaintiff’s ability to concentrate and adhere to a work schedule to

perform the necessary tasks was impaired, and she was moderately limited in even

work-related functions. [Id. at 20-21]. Plaintiff argues that, contrary to the ALJ’s

findings, the fact that she was able to perform some household tasks does not show

that she retained the ability to concentrate, persist, and maintain pace necessary for

competitive employment standards. [Id. at 21]. Plaintiff further argues that an

RFC must weigh the medical opinion evidence in order to conclude that simple

work accounts for a moderate deficit in concentrating, persisting, and maintaining

pace. [Doc. 16 at 3-4].

      In the present case, the ALJ found that Plaintiff had the ability to understand,

remember, and carry out simple, routine, repetitive tasks and limited her to

unskilled work. [R17, 24]. In reaching his conclusion that Plaintiff had moderate

difficulties, the ALJ noted that she could remain focused and attention during her

daily routine, could finish tasks, could write checks and pay bill, could do

crossword puzzles, and enjoyed doing hair and nails. [R17]. As support, the ALJ

cited to Plaintiff’s Function Report, [R394-400], Dr. Besses’ opinion, [R554-57],

medical records from Salveo Integrative Health, [R564-80], office treatment

records from Gwinnett Psychiatry, [R834-50], and Plaintiff’s hearing testimony,

[R34-58].

                                       45
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 46 of 48




      In her Function Report, Plaintiff indicated that she could drive, count change,

handle a savings account, use a checkbook, and do crossword puzzles. [R397-98].

The medical records from Salveo Integrative Health indicate that on October 16,

2017, and November 6, 16, and 29, 2017, Plaintiff had an appropriate attention

span and was not easily distracted, was pleasant and cooperative, and had a linear

thought process, [R568, 570, 572, 575]. The records from Gwinnett Psychiatry on

June 27, 2017, indicate that Plaintiff was friendly and attentive, but glum. [R839].

Plaintiff was found to have short- and long-term memory intact, to be fully

oriented, to have no signs of attentional difficulties, and to be cooperative and

attentive throughout the session. [Id.]. Similar findings were made a month later.

[R846]. During her hearing testimony, Plaintiff stated that she worked as a hair

stylist for different people. [R41].

      Dr. Besses found that Plaintiff could concentrate sufficiently to complete a

three-stage command, was able to understand, remember, and carry out simple,

detailed, and complex instructions but her concentration was moderately impaired

for daily tasks and basic work-related functions [R554-55, 557]. Although the ALJ

did not weigh Dr. Besses’ opinion, he did explicitly mention these findings. [R18-

19]. Plaintiff argues that Dr. Besses’ findings cannot be relied up on because the

ALJ did not weigh her opinion, [Doc. 16 at 3], but the duty to determine an RFC

                                       46
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 47 of 48




lies with the ALJ, and not doctors, Robinson v. Astrue, 365 Fed. Appx. 993, 999

(11th Cir. Feb. 19, 2020). The Court further notes that, in Winschel, the Eleventh

Circuit stated that medical evidence, not necessarily medical opinions, were

necessary to demonstrate that a claimant could engage in simple, routine tasks

despite limitations in concentration, persistence, and pace, and so unskilled work

could sufficiently account for such limitations. 631 F.3d at 1180-81.

       The Court finds that the medical evidence relied upon by the ALJ in

determining that simple work would account for a moderate deficit in

concentrating, persisting, and maintaining pace is comparable to previous cases.

For example, in Maruske v. Comm’r, Soc. Sec., the Eleventh Circuit affirmed a

similar finding based on the claimant’s own statements and the findings of a non-

examining state consultant. 572 Fed. Appx. 762, 767 (11th Cir. July 17, 2014).

The ALJ here relied upon Plaintiff’s statements in her Function Report and

testimony, medical records, and the findings of a consultant. The ALJ included

these limitations in his hypothetical question to the VE by inquiring as to a person

who could perform simple to detailed tasks that were routine and repetitive. [R53-

54].   The Court therefore finds that the RFC’s limitation to simple, routine,

repetitive tasks sufficiently accounted for Plaintiff’s moderate limitations in

concentration, persistence, or pace.

                                       47
  Case 1:19-cv-03786-AJB Document 27 Filed 03/19/21 Page 48 of 48




IX.   CONCLUSION

      In conclusion, the Court REVERSES the final decision of the

Commissioner and REMANDS the case for further proceedings consistent with

this opinion.

      The Clerk is DIRECTED to enter final judgment in favor of Plaintiff.

      IT IS SO ORDERED and DIRECTED, this 19th day of March, 2021.




                                     48
